DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 22, 2019; January 9, 2020; January 11, 2021; and February 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This first action on the merits is in response to the election of claims 9-12 in the application filed on September 4, 2019. Claims 1-15 are pending; claims 1-8 and 13-15 have been withdrawn, and elected claims 9-12 have been examined.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application No. 62/691,927, filed June 29, 2018; Application No. 62/720,560, filed August 21, 2018; Application No. 62/776,671, filed December 7, 2018; Application No. 62/792,044, filed January 14, 2019; Application No. 62/794,058 filed January 18, 2019; Application No. 62/828,153, filed April 2, 2019; Application No. 62/839,234, filed April 26, 2019; and Application No. 16/458,795, filed July 1, 2019, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for at least some of elected claims 9-12 of this application.
In regards to Application 62/691,927, the specification does disclose a system for processing an order that includes a processor (see: fig 3, #214; [0024], [0031]). However, the specification of the prior-filed application does not disclose a first camera in communication with the processor, the first camera and the processor configured to detect that a user is placing an order; nor an order entry interface, the order entry interface in communication with the processor and configured to accept an order. The specification also does not disclose a second camera in communication with the first camera and the processor, the second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose all of the recited features of the order processing system as claimed in claims 9-12 of the instant application. Therefore, elected claims 9-12 of the instant application do not receive benefit of Application 62/691,927, filed June 29, 2018.
In regards to Application 62/720,560, the specification does disclose a system for processing an order that includes a processor and a plurality of cameras that can detect when a user is placing an order (see: fig 10; [0027], [0035]-[0039]). However, the specification of the prior-filed application does not disclose an order entry interface, the order entry interface in communication with the processor and configured to accept an order. The specification also does not disclose a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose all of the recited features of the order processing system as claimed in claims 9-12 of the instant application. Therefore, elected claims 9-12 of the instant application do not receive benefit of Application 62/720,560, filed August 21, 2018.
In regards to Application 62/776,671, the specification does disclose an order processing system with a processor and a plurality of cameras that can detect when a user is placing an order (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). However, the specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose all of the recited features of the checkout system as claimed in claims 9-12. Therefore, claims 9-12 do not receive benefit of Application 62/776,671, filed December 7, 2018. 
In regards to Application 62/792,044, the specification discloses an order processing system with a processor and having a plurality of cameras (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). However, specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose the all of the recited features of the order processing system as claimed in claims 9-12. Therefore, claims 9-12 of the instant application does not receive benefit of Application 62/792,044, filed January 14, 2019. 
In regards to Application 62/794,058, the specification discloses an order processing system with a processor and having a plurality of cameras (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). However, specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose the all of the recited features of the order processing system as claimed in claims 9-12. Therefore, claims 9-12 of the instant application does not receive benefit of Application 62/794,058, filed January 18, 2019. 
In regards to Application 62/828,153, the specification discloses an order processing system with a processor and having a plurality of cameras (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). However, specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose the all of the recited features of the order processing system as claimed in claims 9-12. Therefore, claims 9-12 of the instant application does not receive benefit of Application 62/828,153, filed April 2, 2019. 
In regards to Application 62/839,234, the specification discloses an order processing system with a processor and having a plurality of cameras (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). However, the specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor a second camera spaced apart from the first camera, wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer by either the first camera or the second camera. The specification fails to disclose the all of the recited features of the order processing system as claimed in claims 9-12. Therefore, claims 9-12 of the instant application does not receive benefit of Application 62/839,234, filed April 26, 2019. 
In regards to Application 16/458,795, the specification discloses an order processing system including a processor and a plurality of cameras (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]). The cameras can be spaced apart, and a pixelbuffer comparison can be used for identifying items (see: [0008], [0076]-[0077]). However, specification of the prior-filed application does not disclose an order entry interface configured to accept an order, the order entry interface in communication with the processor; nor the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected in the same pixelbuffer. The specification fails to disclose the all of the recited features of the order processing system as claimed in claims 9-12. Therefore, claims 9-12 of the instant application does not receive benefit of Application 16/458,795, filed July 1, 2019.
In summary, none of the prior-filed applications claimed for priority fully disclose the limitations of elected claims 9-12. Therefore, the earliest priority date for elected claims 9-12 is the date of filing of the instant application, which is September 4, 2019.


Claim Objections
Claim 12 is objected to because of the following informalities:
“when the use walks away” should read “when the user walks away”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites: “wherein payment is complete when the use walks away from either the first camera or the second camera.” When the user walks away renders the claim indefinite because it is unclear how the system determines when the user walks away from the camera in order to complete the payment. There is no timepoint or other measure for determining the point in which the user is walking away from either camera, and it is therefore unclear what scenario is considered to be when the user is walking away from either camera. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how Applicant interprets when the user is determined to be walking away from either camera.
For the purposes of examination the Examiner will interpret “wherein payment is complete when the use walks away from either the first camera or the second camera” as any method for completing payment when a user is determined to be walking away from a camera.
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 9-12, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of processing an order. Specifically, claim 9 recites the abstract idea of: 
detect that a user is placing an order;
accept an order; and
wherein the order entered is marked incomplete until the user and the ordered item are detected in the same image.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 9 recites the abstract idea of processing an order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in claim 9 is a certain method of organizing human activity because detecting an order and accepting an order are sales activities. Thus, claim 9 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 9 includes additional elements such as a processor; a first camera in communication with the processor; an order entry interface, the order entry interface in communication with the processor; a second camera in communication with the first camera and the processor, the second camera spaced apart from the first camera; and pixelbuffer.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of processing an order occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, claim 9 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in claim 9 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of claim 9 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 9 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 9 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 9 is ineligible. 
Dependent claims 10-12 do not aid in the eligibility of claim 9. For example, claims 10-12 merely further define the abstract limitations of claim 9. 
Furthermore, it is noted that claim 10 includes additional elements of a biometrics camera. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 9-12 are also ineligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et. al. (US 20160110703 A1, herein referred to as Herring), in view of Wakim (US 9760778 B1, herein referred to as Wakim).

With respect to claim 9, Herring discloses:
A system for processing an order {Herring, see at least: figs 2-3, 8}, the system comprising:
a processor {Herring, see at least: fig 8, #805};
a first camera in communication with the processor {Herring, see at least: fig 2, #220; fig 3, #320; fig 8, #805, 820}, 
the first camera and the processor configured to detect that a user is placing an order {Herring, see at least: fig 2, #220; fig 3, #320; fig 8, #805, 820; [0022] The dividers may include cameras 220L, 220R for capturing images of items 230 included in shopping cart 240; [0026] a camera 320 oriented for identifying store items in a shopping basket 343};
an order entry interface, the order entry interface configured to accept an order {Herring, see at least: fig 2, #215; fig 3, #318; fig 8, #852; [0021] One or more of the dividers 210L, 210R may include input/output devices for customer interaction, such as a display 215; [0019] At the POS terminal, the customer or a store associate 130 can identify… to the POS terminal, each of the selected items. The POS terminal determines a price for each of the items, generates a record of the transaction, and may accept payment… for the transaction}, 
the order entry interface in communication with the processor {Herring, see at least: fig 8, #805, 852}; and
a second camera in communication with the first camera and the processor {Herring, see at least: fig 2, #225; fig 3, #317; fig 8, #805, 820}, 
the second camera spaced apart from the first camera {Herring, see at least: fig 2, #220, 225; fig 3, #317, 320; [0022] A separate camera 225 may be included for capturing additional images of the items 230 and/or images of the customer 201};
wherein the order entered in the order entry interface is marked incomplete until the user and the ordered item are detected by either the first camera or the second camera {Herring, see at least: fig 3, #317, 320; [0024] Identifying the customer may also be used by a POS system in completing a transaction, for example, the purchase of goods by a customer may be authenticated based on the POS system recognizing the customer; [0027] the camera 320 may be oriented such that it can view both items in the shopping basket 343 and a customer using the POS terminal 300}.
Although disclosing a system for placing an order in a store, Herring does not disclose:
detected in the same pixelbuffer.
However, teaches:
detected in the same pixelbuffer {Wakim, see at least: [9:36-51] the device 110 then retrieves image data from the buffer (416)… The device 110 then sends image data (418) to the recognition server 140b. The recognition server then performs object recognition (420) on the image data and sends object data (422) to the device 110; [2:35-48] a computing device may be enabled to analyze information, such as image data stored in an image buffer, to attempt to identify one or more objects represented in the image data… The objects can include tangible and/or intangible objects, such as… products, individuals (for example persons identifiable using facial recognition techniques), etc}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included pixelbuffer detection as taught by Wakim in the system for placing an order in a store of Herring in order to improve a recognition server’s ability to process the images to recognized objects represented within (Wakim: [10:32-33]).

With respect to claim 10, Herring and Wakim teach the system of claim 9. Herring further discloses:
wherein the first camera and/or the second camera is a biometrics camera {Herring, see at least: fig 2, #225; fig 3, #317; [0024] a POS system may be authorized by a customer to charge a credit card for a purchase when the POS system recognizes the customer, or, in a two-factor authentication system, recognizing the face of the customer may be one of the two factors}.

With respect to claim 11, Herring and Wakim teach the system of claim 9. Herring further discloses:
wherein payment is complete after the user places an order {Herring, see at least: The POS system may, upon verifying all of the items, complete a transaction with the customer (e.g., charge the customer for purchased items) and produce (e.g., by printing or emailing) a receipt for the customer; [0018] the customer may present a credit card for payment or pay cash and receive a physical receipt}.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herring et. al. (US 20160110703 A1, herein referred to as Herring), in view of Wakim (US 9760778 B1, herein referred to as Wakim), in further view of Blair, II et. al. (US 20180096566 A1, herein referred to as Blair).

With respect to claim 12, Herring and Wakim teach the system of claim 9. Herring does not disclose:
wherein payment is complete when the use walks away from either the first camera or the second camera.
However, Blair teaches:
wherein payment is complete when the use walks away from either the first camera or the second camera {Blair, see at least: [0043] The video input device 125 may trigger the completion of the product purchase as a function of a customer leaving the store. For example, as the customer leaves the store, the video input device may confirm the user's identity and transmit a request for the product management system 127 to complete the transaction for all items placed in the customer's virtual shopping cart}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included completing the transaction upon leaving as taught by Blair in the checkout system of Herring and Wakim in order to eliminate checkout wait times and offer a seamless shopping experience (Blair: [0004]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mohanakrishnan et. al. (US 20180253708 A1) was used to understand other methods for automated checkout at a brick and mortar store.
Zimmerman (2006 NPL) was used to understand other methods of image buffer analysis in stores, particularly for analyzing items within shopping carts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625